GRAVES, Presiding Judge.
Appellant was convicted of the offense of theft of property over the value of $50.00 and sentenced to a term of five years in the state penitentiary. •
*897He asked that his sentence be suspended in the event of a conviction and for a sentence of not more than five years. The jury granted his application and recommended a suspension of sentence, and the court entered such order. However, there is no final order herein, and lacking such, we have no jurisdiction of his appeal. See Bierman v. State, 73 Tex.Cr.R. 284, 164 S.W. 840; Gallier v. State, 78 Tex.Cr.R. 534, 182 S.W. 306; Thomas v. State, 87 Tex.Cr.R. 153, 219 S.W. 1100; Lamkin v. State, 138 Tex.Cr.R. 311, 136 S.W.2d 225; Cisneros v. State, 147 Tex.Cr.R. 123, 179 S.W.2d 313; also Article 779, Vernon’s Ann.C.C.P.
The appeal is therefore dismissed.